     Case: 3:20-cv-00024-NBB-JMV Doc #: 11 Filed: 06/22/20 1 of 1 PageID #: 37




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


DIVINA CLARA laspis BEY                                                             PLAINTIFF

                                                                  NO. 3:20CV00024-NBB-JMV

MISSISSIPPI HIGHWAY PATROL, ET AL.                                              DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Upon consideration of the record of this case, the Court finds that the Report and

Recommendation (“R&R”) of the United States Magistrate Judge dated April 28, 2020, was on

that date duly filed; that Plaintiff was mailed notification of same; that more than fourteen days

have elapsed since entry of said R&R; and that no objection thereto has been filed. The Court is

of the opinion that the R&R should be approved and adopted as the opinion of the Court.


       It is, therefore, ORDERED:


       1. That the R&R of the United States Magistrate Judge dated April 28, 2020, is, hereby,

approved and adopted as the opinion of the Court.


       2. That Plaintiff’s motion [2] for leave to proceed in forma pauperis is DENIED, and this

case is dismissed without prejudice.

       This, the 22nd day of June, 2020.


                                                    /s/ Neal Biggers
                                                    NEAL B. BIGGERS, JR.
                                                    UNITED STATES DISTRICT JUDGE
